           Case MDL No. 2804 Document 6986 Filed 01/27/20 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
      Cleveland County Board of County Commissioners v.            )
             Cephalon Inc et al, W.D. Oklahoma, C.A. No. 5:19-01166)                   MDL No. 2804


            ORDER LIFTING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Cleveland) on December 26, 2019. Prior
to expiration of that order’s 7-day stay of transmittal, plaintiff in Cleveland filed a notice of
opposition to the proposed transfer. Plaintiff subsequently failed to file the required motion and brief
to vacate the conditional transfer order.

       IT IS THEREFORE ORDERED that the stay of the Panel's conditional transfer order
designated as “CTO-128" filed on December 26, 2019, is LIFTED insofar as it relates to this action.
The action is transferred to the Northern District of Ohio for inclusion in the coordinated or
consolidated pretrial proceedings under 28 U.S.C. § 1407 being conducted by the Honorable Dan
A. Polster.


                                                        FOR THE PANEL:



                                                        John W. Nichols
                                                        Clerk of the Panel
